                 Case MDL No. 2978 Document 5-1 Filed 10/21/20 Page 1 of 1


                       BEFORE THE UNITED STATES JUDICIAL PANEL
                            ON MULTIDISTRICT LITIGATION


IN RE: HOTEL BOOKING ACCESS FOR                          MDL DOCKET NUMBER: 2978
       INDIVIDUALS WITH DISABILITIES


                              SCHEDULE OF RELATED ACTIONS

    Plaintiffs          Defendants                District      Case No.            Judge
1   Saim Sarwar         Delores & William &       WPA           3:20-cv-00210       Stephanie L.
                        Beidman                                                     Haines
2   Saim Sarwar         Alfred University Saxon   WNY           1:20-cv-01517       none
                        Inn & VP Business &
                        Finance
3   Saim Sarwar         Headley Realty LLC        WNY           6:20-cv-06856       none
4   Saim Sarwar         Ali & Leila Rizek         WNY           1:20-cv-01519       none
5   Saim Sarwar         B & Y Property            WNY           1:20-cv-01518       none
                        Management LLC
6   Saim Sarwar         Willard Associates        DC            1:20-cv-03000       Carl J. Nicholas
7   Saim Sarwar         HHLP Capital Hill         DC            1:20-cv-02998       Richard J. Leon
                        Associates LLC
8   Janis Shumway       R&C Real Estate           NOH           3:20-cv-02372       Jeffrey J.
                        Investments Inc.                                            Helmick
9   Janis Shumway Bluffton Hospitality LLC NOH                  3:20-cv-02371       Jeffrey J.
    individually on                                                                 Helmick
    her behalf and on
    behalf of all
    others similarly
    situation


                                                  Respectfully submitted,

                                                  HOTELS AND STUFF INC.

                                                  /s/ J. Allen Roth, Esq.______________
                                                  J. Allen Roth, Esq.
                                                  757 Lloyd Avenue #B
                                                  Latrobe PA 15650
                                                  (724) 537-0939
                                                  lawmatters@yahoo.com

                                                  Attorney for Defendant Hotels and Stuff
